Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 4-6, 8-9, 12, 14-19, 22 and 24 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/15/2022 is acknowledged.  After reviewing the case, it is deemed necessary to withdraw the Restriction Requirement between Groups I and II.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a. In claim 22, the diseases abbreviated as “T1D, T2DM, LADA, EOD, YOAD, MODY, NAFLD and NASH” is not clear.  What are these abbreviations stands for? Do applicants intend the abbreviated diseases as disclosed in the specification e.g. “T1D” It is required that applicants define said abbreviated diseases in the claim.

b.  In claim 22, the phrase “weight gain from use of other agents” is not clear.  What agents?  What is covered and what is not? It is recommended that applicants recite specific agents or delete said phrase.

Specification
The abstract of the disclosure is objected to because it does not describe applicant’s invention.  The compounds of Formula (I) shown in the abstract are different from the claimed compounds of formula (III). Applicants have to replace Formula (I) with formula (IIII) Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 4-6, 8-9, 12, 14-19 and 24 are allowed.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 03/15/2022, 03/25/2021 and 03/08/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 1624



March 23, 2022